UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-6338


MACK GLENN, JR.,

                Plaintiff - Appellant,

          v.

TONY SEYFER, individual and official capacity,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:11-cv-01055-JFA)


Submitted:   May 31, 2012                   Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mack Glenn, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mack Glenn, Jr. seeks to appeal the district court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2006)

suit.      We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

             Parties are accorded thirty days after the entry of

the     district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

             The district court’s order was entered on the docket

on    November   10,   2011.   The   notice   of   appeal   was   filed   on

February 13, 2012. * Because Glenn failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.           We dispense with oral argument

because the facts and legal contentions are adequately presented




       *
       This is the date that appears on the envelope Glenn gave
to prison officials for mailing the notice of appeal; the notice
of appeal itself was undated.    For the purpose of this appeal,
we assume this date is the earliest date it could have been
properly delivered to prison officials for mailing to the court.
Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).



                                     2
in the materials before the court and argument would not aid the

decisional process.



                                                       DISMISSED




                               3